DETAILED ACTION

		Application No. 16/687,376 filed on 11/18/2019 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections 
 	Claims 17-19 are objected, lack of antecedent basis for “the computer system of claim 1”. Appropriate correction is required.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
s 1, 6, 9, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the template" line 7, lack of antecedent basis. Appropriate correction is required. 
Claim 6 recites the limitation “the pipeline" line 1, lack of antecedent basis. Appropriate correction is required. 
Claims 2-5 and 7-8 either include the same limitation or are respective dependent claims and are therefore likewise rejected.
Claim 9 recites the limitation “the template" line 7, lack of antecedent basis. Appropriate correction is required. 
Claim 14 recites the limitation “the second template" lines 2-3, lack of antecedent basis. Appropriate correction is required. 
Claims 10-13 and 15 either include the same limitation or are respective dependent claims and are therefore likewise rejected.
Claim 16 recites the limitation “the template" lines 11-12, lack of antecedent basis. Appropriate correction is required. Claims 17-20 either include the same limitation or are respective dependent claims and are therefore likewise rejected.


Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Frank et al discloses US 2017/0180266 A1 MATCHING AND ENFORCING DEPLOYMENT PIPELINE CONFIGURATIONS WITH LIVE PIPELINE TEMPLATES.
Christie et al discloses US 2013/0268561 SYSTEMS AND METHODS FOR COMPRESSING AND EXTRACTING INFORMATION FROM MARKETPLACE TAXONOMIES.
Markov et al discloses US 2007/0165937 A1 System and method for dynamic VM settings.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZAM M CHEEMA/Primary Examiner, Art Unit 2166